Order entered September 3, 2020




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01466-CV

                       ABRAHAM MAAYEH, Appellant

                                       V.

                 MARCUS BRIAN CURRY, ET AL., Appellees

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-13602

                                    ORDER

      Before the Court is appellant’s September 1, 2020 third motion for an

extension of time to file his brief on the merits. We GRANT the motion and

extend the time to September 4, 2020. We caution appellant that further extension

requests will be disfavored.


                                            /s/   KEN MOLBERG
                                                  JUSTICE